DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Examiner’s Initiated Interview
 
To expedite prosecution for the application, Examiner prepared a proposed amendment and sent the proposed amendment to the Applicant’s representative, attorney Hemavathy Perumal, on September 22, 2022. Applicant denied the proposed amendment and request to proceed with next step in the prosecution of the application.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot according to new ground of rejection as discussed below.
	Applicant argues Arora does not disclose the system/machine learning model: (1) disguising the advertisement as another advertisement by changing a feature of advertisement from a first feature value to a second feature value different from the first feature value, (2) determining whether the disguising is successful based on a class of the another advertisement is classified with, wherein the disguising is successful if the class represents positive consumption, and (3) providing, to an electronic device, the another advertisement in response to determining the disguising is successful. Further, Arora is silent with respect to the machine learning model predicting a positive feedback signal for the advertisement in response to adjusting the price of the content provider pays for the advertisement.  Gutta, however, does not disclose: (1) disguising a piece of content as another piece of content by changing a feature of the piece of content from a first feature value to a second feature value different from the first feature value, (2) determining whether the disguising is successful based on a class the another piece of content is classified with, wherein the disguising is successful if the class represents positive consumption, and (3) providing, to an electronic device, the another piece of content in response to determining the disguising is successful. 
 	Therefore, the combination of Arora and Gutta does not teach or suggest "disguising the first piece of content as a second piece of content by changing, using a first system, the first feature of the first piece content from the first feature value to a second feature value different from the first feature value; determining whether the disguising is successful based on a class the second piece of content is classified with, wherein the disguising is successful if the class represents positive consumption; and providing, to an electronic device, the second piece of content in response to determining the disguising is successful" as recited per independent claim 1 and similarly per independent claims 9 and 15 (pages 15-16). This argument is respectfully traversed. 
 	It is noted that according to MPEP 2111.04 II, broadest reasonable interpretation of method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met… In this case, the steps of “determining whether the disguising…, wherein the disguising is successful” and “providing, to an electronic device, the second piece of content in response to determining the disguising is successful” recited in claim 1 are not required to be performed if the condition(s) precedent (i.e., if the class represents positive consumption” is not met. 
	It is further noted that neither independent claim 1, 9, 15 recites limitation
(1) disguising the advertisement as another advertisement by changing a feature of advertisement from a first feature value to a second feature value different from the first feature value, (2) determining whether the disguising is successful based on a class of the another advertisement is classified with, wherein the disguising is successful if the class represents positive consumption, and (3) providing, to an electronic device, the another advertisement in response to determining the disguising is successful”
	
In addition, Arora discloses features associated with content items with feature values including values for price, score, ranking, like/dislike, time, etc., to predict a feedback signal based on historical, previous or past feedback signals. The system, using machine learning model and based on feedback associated with feature(s) associated with respective content item to adjust the feature(s) associated with the content item such as adjusting price or predicted score, or ranking, etc. associated with the content item based on historical, previous, or past feedback signals for features associated with content. Each feature has a value/feature value– see include, but not limited to, 0018, 0020, 0021, 0024, 0026, 0043, 0046, 0047, 0049-0050, 0053-0055, 0060-0064, 0066, 0073, 0077, 0078, 0090-0094).
Thus, Arora disclose "disguising the first piece of content to a second piece of content by changing, using a first system, the first feature of the first piece content from the first feature value to a second feature value different from the first feature value” (read on adjusting or changing price, score, disliked feature, ranking, etc. associated with the content to create a second piece of content with different value of price, score or different level of dislike or annoyance for ranking and/or displaying;
“determining whether the disguising is successful based on a class the second piece of content is classified with” (determining whether the adjustment is successfully based on a class/ranking of the second piece of content is classified with or selected based on high ranking after the adjustment – see discussion above and include, but are not limited to, paragraphs 0090-0091, 0095), and “providing, to an electronic device, the second piece of content in response to determining the disguising is successful" (providing, to an electronic device, the content item with adjusted value associated with the feature such as price, score, etc. associated with the content for display, for example, on selected web page – see discussion above, and included, but are not limited to, paragraphs 0090-0093).
	Gutta also discloses at least processor configured to: 
	identify, based on content consumption data, a first piece of content not consumed (not watched) and content consumed (watched) – see include, but not limited to, Schaffer: figures 3-5, col. 2, lines 55-67); a first feature of first piece of content has a first value (e.g., feature value has not been watched – see include, but not limited to, figure 5, col. 2, lines 64-67, col. 3, lines 16-27, lines 45-47, 54-65, col. 5, lines 64-67, claim 1);
	disguise the first piece of content as a second piece of content by 
changing, using a first system, first feature to a second feature, wherein the second feature has a second value that is different from the first value (processor configured to change/replace, using a first system of computer, a first feature/variable to second feature/variable, wherein the first feature has a feature value of day, counts, etc., that is different from the first value – see include, but not limited to, Gutta: figure 5-6, paragraphs 0018, 0020, 0053, 0057; G731: paragraphs 0039-52; Schaffer: col. 3, 16-27, lines 45-47, 54-65, col. 5, lines 64-67, claim 1); 
	determining whether the disguising is successful based on a class the second piece of content is classified with, wherein the disguising is successful if the class represents positive consumption (determining whether the recommended/selected content (with adjusted features/cutoff noise) is successful if the class represents positive consumption/positive count/program is watched (C+)– see include, but are not limited to, Gutta: paragraphs 0008, 0012,0053-0054; Schaffer: col. 2, lines 61-62, col. 3, lines 24-25, lines 54-65, col. 5, line 40-col. 6, line 12); and
	provide, to an electronic device, the second piece of content in response to determining the disguising is successful (provide to an electronic for display the recommended piece of content in response to determining the adjusting is successful based on selection of the recommended program  – see include, but are not limited to, Gutta: figures 6-7, paragraphs 0053-0054; G731: paragraphs 0039-52; Schaffer: figures 3-5, col. 3, line 53-col. 4, line 25). 
	Therefore, the combination of Arora in view of Gutta disclose all claim limitations including "disguising the first piece of content as a second piece of content by changing, using a first system, the first feature of the first piece content from the first feature value to a second feature value different from the first feature value; determining whether the disguising is successful based on a class the second piece of content is classified with, wherein the disguising is successful if the class represents positive consumption; and providing, to an electronic device, the second piece of content in response to determining the disguising is successful" as recited per independent claim 1 and similarly per independent claims 9 and 15.
	For reasons given above, rejection of claims 1-20 are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 20170061528) in view of Gutta et al. (US 20030066067).
	It is noted that all documents that are directly or indirectly incorporated by reference in their entireties in Gutta (see paragraphs 0008, 0013-0015, 0018, 0053) including Ser. No. 09/498,271 (corresponding to US 7051352 –hereinafter referred to as Schaffer), US Ser. No. 09/794,445 (corresponding to US 20020169731 –hereinafter referred to as G731) are treated as part of the specification of Gutta.

Regarding claim 9, an electronic device (see figure 4, paragraph 0096) comprising: 
 	a memory storing instructions (storage memory storing instructions – see figure 4, paragraphs 0096, 0098); and 
 	at least one processor executing the instructions including a process (at least one processor 410 executing the instructions including a process – see figure 4, paragraphs 0098, 0098) configured to: 
 	retrieve content consumption data comprising content consumed and content not consumed (retrieve content consumption data comprising content consumed/positive/like feedback and content not consumed/negative/dislike feedback – see include, but not limited to, figure 3A, paragraphs 0002, 0007, 0024); 
 	identify, based on the content consumption data, a first piece of content not consumed (identify, based on the content consumption/historical data, a first piece of content item not consumed, ignored, dislike or negative feedback- see include, but not limited to, figure 3A, paragraphs 0002, 0007, 0024, 0049-0050);  
 	determine a first feature of the first piece of content related to negative consumption of the first piece of content, wherein the first feature has a first value (see discussion in “response to arguments” above and include, but not limited to, figure 3A, paragraphs 0002, 0007, 0024, 0047, 0049, 0053, 0061, 0062-0064, 0066, 0077, 0078, 0090, 0094); 
 	disguise the first piece of content to a second piece of content by changing, using a first system, the first feature of the first piece of content from the first feature value to a second feature value different from the first value (change/adjust first piece of content to a second piece of content by changing, using a trained machine learning model, the first feature such as price, score, level of dislike/annoyance, etc. to a second feature with different value of price, score, rating, etc. (see discussion in “response to arguments” above and in previous rejection, and also include, but are not limited to, 0018, 0020, 0021, 0024, 0026, 0043, 0046, 0047, 0049, 0053, 0061, 0062-0064, 0066, 0077, 0078, 0090, 0094); 
“determining whether the disguising is successful based on a class the second piece of content is classified with” (determining whether the adjustment is successfully based on a class/ranking of the second piece of content is classified with or selected based on high ranking after the adjustment – see discussion in “response to arguments”  and include, but are not limited to, paragraphs 0090-0091, 0095); and 
“providing, to an electronic device, the second piece of content in response to determining the disguising is successful" (providing, to an electronic device, the content item with adjusted value associated with the feature such as price, score, etc. associated with the content for display, for example, on selected web page – see discussion above, and included, but are not limited to, paragraphs 0018, 0020, 0024, 0062-0063, 0090-0093).CSI18-AI12-A2 (SAM2S-P.e19) Page 29 of 33
	Arora further discloses features associated with the content item or the impression of the content item. The features can include, e.g., time of day, subject matter, etc. para. 0024) and selecting content based on ranking with predicted low dislike level/annoyance (para. 0092-0093). However, Arora does not explicitly disclose disguise first piece of content as a second piece of content, the disguise is successful if the class represents positive consumption.  
	Gutta discloses at least processor configured to: 
	identify, based on content consumption data, a first piece of content not consumed (not watched) and content consumed (watched) – see include, but are not limited to, Schaffer: figures 3-5, col. 2, lines 55-67), a first feature of first piece of content has a first value (e.g., feature value has not been watched – see include, but not limited to, figure 5, col. 2, lines 64-67, col. 3, lines 16-27, lines 45-47, 54-65, col. 5, lines 64-67, claim 1),  
	disguise the first piece of content as a second piece of content by changing, using a first system, the first feature of the first piece of content from the first feature value to a second feature value different from the first feature value (processor configured to modifying/changing first piece of content/program to second piece of content by changing/modifying, using a first system of computer, a first feature/variable with feature value associated with day, count, actor, etc. of first piece of content/program to second feature/variable has a feature value of day, counts, etc., that is different from the first value – see include, but not limited to, Gutta: figure 5-6, paragraphs 0018, 0020, 0053, 0057; G731: paragraphs 0039-52; Schaffer: col. 3, 16-27, lines 45-47, 54-65, col. 5, lines 64-67, claim 1); 
	determining whether the disguising is successful based on a class the second piece of content is classified with, wherein the disguising is successful if the class represents positive consumption (determining whether the recommended/selected content (with adjusted features/cutoff noise) is successful if the class represents positive consumption/positive count/program is watched (C+)– see include, but are not limited to, Gutta: paragraphs 0008, 0012,0053-0054; Schaffer: col. 2, lines 61-62, col. 3, lines 24-25, lines 54-65, col. 5, line 40-col. 6, line 12); and
	provide, to an electronic device, the second piece of content in response to determining the disguising is successful (provide to an electronic for display the recommended piece of content in response to determining the adjusting is successful based on selection of the recommended program  – see include, but are not limited to, Gutta: figures 6-7, paragraphs 0053-0054; G731: paragraphs 0039-52; Schaffer: figures 3-5, col. 3, line 53-col. 4, line 25). 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora with the teachings including the disguise is successful if the class represents positive consumption as taught by Gutta in order to yield predictable result of reducing frustration/losing interest of user or improve efficiency for recommending content based on specific feature(s) (see include, but are not limited to, Gutta: paragraphs 0020, 0042; Schaffer: col. 3, lines 54-65, col. 5, line 55-col. 6, line 12).

Regarding claim 10, Arora in view of Gutta discloses the electronic device of claim 9, wherein the process is further configured to: transform, using the first system, the first piece of content to a plurality of pieces of content, wherein each piece of the plurality of pieces of content changes a distinctive feature of the first piece of content (changing, by the first system, the first piece of content to a plurality of pieces of content with different features/variables such as different time, rating, language, price, etc., of the first piece of content – see include, but not limited to, Arora: figures 1, 3b, paragraphs 0002, 0018, 0024-0026, 0039-0041; G731: paragraphs 0009, 0029-0049; Schaffer: col. 3, lines 54-65, col. 4, line 60-col. 5, line 9) ; 
 	evaluate, using a second system, each piece of the plurality of pieces of content using a trained model, wherein the trained model has been trained based on the content consumption data (evaluate, using a second system that perform training, each piece of the plurality of content using a train model based on content consumption data of negative, dislike, not watched or positive, like, watched, etc. – see include, but not limited to, Arora: figures 1, 3B, paragraphs 0002, 0020, 0047-0048, 0060-0061, 0077, 0085, 0087; Gutta: figures 5-6, paragraphs 0027, 0038, G731: paragraphs 0017, 19-20); and 
 	identify the second piece of content based on an evaluation result determining the second piece of content has a likelihood of consumption success (identify the second piece of content based on an evaluation result determine the second piece of content is predicted of consumption success/will be watched or interest or liked by user – see include, but not limited to, Arora: paragraphs 0020, 0022, 0024-0026, 0047; Gutta: paragraphs 0007-0009, 0053-0054; Schaffer: figure 2, col. 6, lines 5-27). 

Regarding claim 11, Arora in view of Gutta discloses the electronic device of claim 9, wherein the process is further configured to: 
 	identify, based on the content consumption data, a third piece of content consumed; determine a second feature that causes consumption of the third piece of content; and find the second piece of content, wherein the second piece of content replaces the first feature with the second feature (identify based on the content consumption data of watched/not watched, or like/dislike, or positive/negative feedback, another piece of content consumed/watched and feature such as time, actor name, rating, etc. that replaces the first feature/variable/time, etc. – see include, but not limited to, Arora: paragraphs 0018, 0020, 0024, 0062-0063; Gutta: figure 5-6, paragraphs 0018, 0020, 0053, 0057; G731: paragraphs 0039-52; Schaffer: col. 3, lines 53-65).  

Regarding claim 12, Arora in view of Gutta discloses the electronic device of claim 10, wherein the process is further configured to: update the first system based on the trained model (see include, but not limited to, Arora: paragraphs 0048, 0060, 0087; G731: paragraphs 0019-0020); 
 	classify, by the second system, the second piece of content with a positive consumption class representing positive consumption or a negative consumption class representing negative consumption (classify/group the second piece of content to a positive (e.g., C+ or low dislike level) representing positive consumption/watch or negative class/group (e.g., C- or high dislike level) representing negative consumption/dislike content – see include, but not limited to, Arora: paragraphs 0024, 0056; Schaffer: figures 3, 6A-6C, col. 4, lines 35-37, lines 47-60; Gutta: paragraphs 0018, 0038, 0053, claim 1); and 
 	upon a determination that the second piece of content is classified with the positive consumption class, provide the second piece of content to the electronic device (provide second piece to the electronic device based on assigned to positive/like class for recommendation– see include, but not limited to, Arora: paragraphs 0020, 0022, 0024-0026, 0047; Gutta: figure 6, paragraphs 0007-0009, 0053-0054; Schaffer: figures 2-5, col. 6, lines 5-27).  

Regarding claim 13, Arora in view of Gutta discloses the electronic device of claim 10, wherein the first system comprises a first neural network, the second system comprises a second neural network, and the second neural network mimics user behavior on content consumption rating (neural networks that performs the selecting, training, analyzing, user behavior on content consumption rating of like/dislike or positive/negative, etc. for selecting content for recommendation – see include, but not limited to, Arora: paragraphs 0007, 0048, 0087; Gutta: paragraph 0027, figures 3a, 3b, 6; Schaffer: figures 2-5). CSI18-AI12-A2 (SAM2S-P.e19) Page 30 of 33  

Regarding claim 14, Arora in view of Gutta discloses the electronic device of claim 13. Arora in view of discloses the process configured to: optimize, by an adversarial process (process based on positive/negative, like/dislike, watched/not watched, etc.) second piece of content based on evaluating objective based on training learning machine and access history or feedback of positive/negative based selection/click or not click/not watch and discriminator process from second neural network (discriminator objective of like/dislike, positive/negative, etc.- see include, but not limited to, Arora: figures 1-3b, paragraphs 0002, 0007, 0020, 0022, 0024; Gutta: paragraphs 0008, 0016, 0022; Schaffer: col. 3, line 35-col. 4, line 19). Arora in view of Gutta further discloses objective for determining click, watch, not watch, etc. and removal of words that appear to be frequent and not very discriminating (see for example, Schaffer: col. 4, lines 1-59; or G731: figure 2, paragraphs 0029, 0042; Arora: paragraphs 0020, 0022, 0024). 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the process configured to optimize, by an adversarial process, the second piece of content based on evaluating a disguise objective for first neural network and a discriminator objective from second neural network so that the second piece is content is analyzed and/remove of error/word/feature that appears to be frequent and not very discriminating for use to adjust features for recommendation in neural networks.
	
Regarding claim 1, limitations of a recommendation method as claimed that correspond to the limitation of electronic device as claimed in claim 9 are analyzed as discussed in the rejection of claim 9. Particularly, Arora in view of Gutta discloses a recommendation method, comprising: 
 	retrieving content consumption data comprising content consumed and content not consumed; identifying, based on the content consumption data, a first piece of content not consumed; 
 	determining a first feature of the first piece of content, wherein the first feature has a first feature value related to negative consumption of the first piece of content; 
 	disguising the first piece of content as a second piece of content by changing, using a first system, the first feature of the first piece content from the first feature value to a second feature value different from the first feature value; 
 	determining whether the disguising is successful based on a class the second piece of content is classified with, wherein the disguising is successful if the class represents positive consumption; and 
 	providing, to an electronic device, the second piece of content in response to determining the disguising is successful. (see similar discussion in the rejection of claim 9).  

Regarding claims 2-8, the additional limitations of the method as claimed correspond to the additional limitations of the electronic device as claimed in claims 10-14 are analyzed as discussed in the rejection of claims 10-14.

Regarding claim 15, limitations of a non-transitory processor-readable medium that correspond to the limitations of an electronic device of claim 9 are analyzed as discussed in the rejection of claim 9. Particularly, Arora in view of Gutta discloses a non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: 
 	retrieving content consumption data comprising content consumed and content not consumed; 
 	identifying, based on the content consumption data, a first piece of content not consumed; determining a first feature of the first piece of content, wherein the first feature has a first feature value related to negative consumption of the first piece of content; 
 	disguising the first piece of content as a second piece of content by changing, using a first system, the first feature of the first piece content from the first feature value to a second feature value different from the first feature value; 
 	determining whether the disguising is successful based on a class the second piece of content is classified with, wherein the disguising is successful if the class represents positive consumption; and providing, to an electronic device, the second piece of content in response to determining the disguising is successful (see similar discussion in the rejection of claim 9).  

Regarding claims 16-20, the additional limitations of the non-transitory processor-readable medium as claimed correspond to the additional limitations of the electronic device as claimed in claims 10-14 are analyzed as discussed in the rejection of claims 10-14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran et al. (US 9,966,981) discloses disguising first content as a second content by changing feature value of first content (item) to second feature value of the second piece of content (second value for the item) based on negative feedback regarding particular feature of the item for recommendation to determine positive consumption (col. 69, line 45-col. 70, line 57).
Gupta et al. (US 2017/0032396) discloses expanding message targets (see also para. 0042).
Wilkinson (US 20180249215) discloses systems and methods for detecting a reaction by a user to a media asset to which the user previously reacted at an earlier time, and recommending a second media asset to the user summed during a range of time adjacent to the earlier time.
 Aghajanyan et al. (US 20130145385) discloses context-based ratings and recommendations for media.
Lee et al. (US 8327395) discloses system providing actionable insights based on physiological responses from viewers of media.
Alexander Jr. et al. (US 20180101534) discloses accounting for positional bias in document retrieval system using machine learning.
Sreedhara et al. (US 10909505) discloses systems and methods for delaying the art time of an event based on event attendee arrival times.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
December 1, 2022